Citation Nr: 0936704	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  09-22 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
right trochanteric bursitis.

2.  Entitlement to an initial compensable evaluation for a 
scar, status post cesarean section (claimed as abdominal 
pain).


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Law Clerk


INTRODUCTION

The Veteran had active service from September 1995 to 
November 2005.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2008 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
that granted noncompensable service connection for right 
trochanteric bursitis and a scar, effective January 19, 2008.  


FINDINGS OF FACT

1.  The Veteran's right trochanteric bursitis is manifested 
by forward flexion of 0-125 degrees (normal forward flexion 
is 0-125 degrees); backward extension of 0-30 degrees (normal 
backward extension is 0-30 degrees); adduction of 0-15 
degrees (normal is 0-15 degrees); external rotation of 0-60 
degrees (normal is 0-60 degrees); and, internal rotation of 
0-40 degrees (normal is 0-40 degrees).  There is no X-ray 
evidence of arthritis.  

2.  The Veteran's scar is superficial and painful.  It does 
not cause limitation of motion or loss of function in the 
abdomen.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for the right trochanteric bursitis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5003, 5024, 
5251, 5252, 5253 (2008).  

2.  The criteria for an initial disability rating of 10 
percent, but no higher, for pain associated with the scar 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.1-4.7, 4.21, 4.118, DCs 7804, 7805 (2008).  







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 et 
seq (West 2002).  See also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  That is, by way of a letter dated in 
January 2008, the RO advised the Veteran of the evidence 
needed to substantiate her claims and explained what evidence 
VA was obligated to obtain or to assist her in obtaining and 
what information or evidence she was responsible for 
providing.  See also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  And for claims, as here, pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was amended to 
eliminate the requirement that VA also request that she 
submit any evidence in her possession that might substantiate 
her claims.  See 73 FR 23353 (Apr. 30, 2008).  

It equally deserves mentioning that the RO issued that 
January 2008 VCAA notice letter prior to initially 
adjudicating the Veteran's claims in April 2008, the 
preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004) (Pelegrini II).  

In cases, as here, where the claims arose in another context, 
namely, the Veteran trying to establish her underlying 
entitlement to service connection, and these claims since 
have been granted and she has appealed a downstream issue 
such as the initial disability ratings assigned, the 
underlying claims have been more than substantiated - they 
have been proven, thereby rendering § 5103(a) notice no 
longer required because the intended purpose of the notice 
has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  Thereafter, once a notice of disagreement (NOD) has 
been filed, for example contesting the initial disability 
rating assigned, the notice requirements of 38 U.S.C. §§ 5104 
and 7105 control as to the further communications with the 
Veteran, including as to what evidence is necessary to 
establish a more favorable decision with respect to 
downstream elements of the claims.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Here, though not technically required, the RO sent the 
Veteran a letter in January 2008 discussing the downstream 
disability ratings and effective date elements of her claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records that the Veteran adequately 
identified.  Specifically, the information and evidence that 
have been associated with the claims file consists of her 
written communications, service treatment records (STRs), and 
the report of her recent March 2008 VA compensation 
examination for a medical nexus opinion concerning the causes 
of her claimed disabilities - and in particular, whether they 
are related to her military service, and to assess the 
severity of these disabilities.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  See also Caffrey v. Brown, 6 
Vet. App. 377 (1994).  	

It also deserves mentioning that, in response to the most 
recent February 2008 VCAA Notice of Response form, the 
Veteran indicated she had no other information or evidence to 
submit.  She therefore requested that her claims be decided 
as soon as possible.

The Board thus finds that no further notification or 
assistance is necessary to comply with 38 U.S.C.A. § 5103(a), 
§ 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not 
be prejudiced as a result of the Board's adjudication of her 
claims.

Increased Rating

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2007).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two ratings 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  The Board will 
consider entitlement to staged ratings to compensate for 
times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Right Trochanteric Bursitis

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions regarding the avoidance of 
pyramiding do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare ups.  38 C.F.R. § 4.14 (2008).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2008), 
however, should only be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and (f) pain on movement, swelling, 
deformity or atrophy of disuse.  Instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. § 4.45.  For the purpose of rating disability from 
arthritis, the knee and spine are considered major joints.  
38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  For 
traumatic arthritis, DC 5010 directs that the evaluation of 
arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  38 C.F.R. § 4.71a, DC 5010.  When, however, the 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent may be applied to 
each such major joint or group of minor joints affected by 
limitation of motion.  The limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, DC 5010.  In the absence of limitation of motion, X-
ray evidence of arthritis involving two or more major joints 
or two or more minor joint groups, will warrant a rating of 
10 percent; in the absence of limitation of motion, X-ray 
evidence of arthritis involving two or more major joint 
groups with occasional incapacitating exacerbations will 
warrant a 20 percent rating.  The above ratings are to be 
combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 
5003, Note 1.  

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for 
Rating Disabilities.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence, to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6 (2008).  It should also be noted that use of 
terminology such as severe by VA examiners and others, 
although an element to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  
38 C.F.R. §§ 4.2, 4.6 (2008).  

The Veteran asserts that she is entitled to a higher initial 
rating for her service-connected right trochanteric bursitis, 
currently evaluated as noncompensably disabling (0 percent) 
under 38 C.F.R. § 4.71a, DC 5024, tenosynovitis (2008).

Diagnostic Code 5024 directs that the disability be rated as 
degenerative arthritis under DC 5003.  Diagnostic Code 5003 
provides for a 10 percent rating where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  38 C.F.R. § 4.71a, DC 5003.  DC 
5003 also indicates that arthritis will be rated on the basis 
of the extent it causes limitation of motion in the affected 
joint.

As the hip is the affected joint in this case, DCs 5251 and 
5252, which pertain to limitation of extension and flexion of 
the thigh, respectively, are applicable.  Under these 
diagnostic codes, a 10 percent rating is warranted for 
extension limited to 5 degrees, and a 10 percent rating is 
warranted for flexion limited to 45 degrees.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5253, which pertains to impairment of the 
thigh, is also applicable.  Under this diagnostic code, a 10 
percent rating is warranted for limitation of rotation of the 
affected leg, with the person being unable to toe-out more 
than 15 degrees.  38 C.F.R. § 4.71a.

In considering the applicability of other diagnostic codes, 
hip and femur disabilities can also be rated under the 
diagnostic code pertaining to flail joint of the hip, and 
ankylosis.  Flail joint of the hip warrants an 80 percent 
disability rating.  38 C.F.R. § 4.71a, DC 5254 (2008).  
Ankylosis of the hip is rated under Diagnostic Code 5250.  38 
C.F.R. § 4.71a, DC 5250 (2008).  However, in this case there 
is no indication of either flail hip joint or ankylosis.  
Thus, these diagnostic codes are not applicable.

The Veteran has not received clinical treatment for her right 
hip disability since her separation from service in November 
2005.  However, in statements submitted in support of her 
claim, the Veteran indicated that her right hip has continued 
to bother her since her separation from service.  When doing 
any physical activities, she feels severe pain in her right 
hip.

In March 2008, the Veteran was afforded a VA compensation 
examination, during which the VA examiner reviewed the claims 
file for the pertinent medical and other history.  The 
Veteran told the VA examiner that she had not experienced 
doctor prescribed bedrest or incapacitation as a result of 
her right trochanteric bursitis during the past twelve 
months.  The Veteran denied experiencing locking or 
instability of the right hip.  She stated that she had 
progressive, frequent, and episodic pain.  The Veteran rated 
her pain as a 6 on a scale of 1 to 10.  She stated that the 
pain usually lasts for a few minutes.  The Veteran stated 
that she has flare-ups, which are aggravated and precipitated 
by running and walking up or down stairs.  The Veteran rated 
her pain during flare-ups as a 6 on a scale of 1 to 10.  She 
stated that her flare-ups are alleviated by rest.  For 
treatment, the Veteran stated that she uses Motrin and 
heating pads, and did not use injections, physical therapy, 
braces or crutches.  

Physical examination revealed tenderness to palpation of the 
right trochanter.  There was no evidence of effusion, edema, 
erythema, atrophy, hypertrophy, deformities, muscle spasms, 
or instability.  The Veteran was observed to have a normal 
gait and posture.  X-ray examination of the right hip was 
negative for evidence of arthritis.


Range of motion testing revealed forward flexion from 0 to 
125 degrees, backward extension from 0 to 20 degrees, 
adduction from 0 to 15 degrees, external rotation from 0 to 
60 degrees, and internal rotation from 0 to 40 degrees.  The 
Veteran did not have discomfort or difficulty with the range 
of motion testing.  The VA examiner determined that 
additional limitations due to flare-ups could not be 
determined without resorting to mere speculation.  

Normal range of motion for flexion of the hip is 0-125 
degrees, and normal range of motion for abduction of the hip 
is 0-45 degrees. 38 C.F.R. § 4.71, Plate II (2008).

The range of motion of the Veteran's right hip was full and 
normal at the time of the VA examination.  Because the 
Veteran does not have limitation of flexion of the thigh at 
the hip to 45 degrees, limitation of extension to 5 degrees, 
or limitation of rotation of the thigh, in that she is able 
to toe out more than 15 degrees, she does not meet the 
criteria for an increased rating of 10 percent under DCs 
5251, 5252 or DC 5253.  38 C.F.R. § 4.71a, DCs 5251, 5252, 
5253.  Even an additional 10 percent loss of functionality 
does not meet the criteria for a higher rating.  38 C.F.R. 
§§ 4.40, 4.45; De Luca v. Brown, 8 Vet. App. 202 (1995).  

The Veteran in this case has been rated noncompensably 
disabled under a diagnostic code that is rated pursuant to 
the criteria for rating arthritis.  In order to be eligible 
for a compensable rating under this criteria, the Veteran 
must not qualify for compensation under the diagnostic codes 
pertaining to limitation of motion.  See 38 C.F.R. §§ 5003, 
5010.  As discussed above, the Veteran here does not qualify 
for compensation on the basis of limitation of motion.  
However, physical examination in March 2008 did not reveal 
any limitation of motion.  Additionally, the X-ray 
examination in March 2008 did not reveal evidence of 
arthritis.  As the Veteran does not have any limitation of 
motion of her right hip, and there is no X-ray evidence of 
arthritis, she cannot be awarded a compensable rating based 
upon the criteria applicable to rating arthritis.   

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular ratings are 
found to be inadequate, consideration of an extraschedular 
rating commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  38 C.F.R 
§ 3.321(b)(1).  In this case, the Schedule is not inadequate.  
The Schedule provides for higher ratings for the Veteran's 
right hip disability, but findings supporting a higher rating 
have not been documented.  In addition, it has not been shown 
that the service-connected disability has required frequent 
periods of hospitalization or has produced marked 
interference with the Veteran's employment.  While the 
Veteran experiences pain with physical activity, there is no 
indication that the Veteran is unable to work as a result of 
her hip disability.  Therefore, the Board finds that referral 
for consideration of the assignment of an extraschedular 
rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The weight of 
the credible evidence, however, demonstrates that throughout 
the pendency of the appeal, a rating higher than 0 percent 
has not been warranted.  As the preponderance of the evidence 
is against the claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

B.  Scar

The Veteran asserts that she is entitled to a higher initial 
rating for her service-connected scar, currently evaluated as 
noncompensably (0 percent) disabling under 38 C.F.R. § 4.118, 
DC 7805, other scars (2008).  The Board notes that the 
regulations pertaining to rating skin disabilities were 
revised, effective October 23, 2008.  However, those revised 
provisions are applicable only to claims received on or after 
October 23, 2008.  Because the current claim was received 
prior to that date, those revisions do not apply in this 
case.  73 Fed. Reg. 54708 (Sept. 23. 2008).  The Board will 
thus proceed with an analysis of the skin regulations in 
effect at the time the Veteran filed her claim.

Diagnostic Code 7805 pertains to scars on areas of the body 
aside from the head, face or neck.  38 C.F.R. § 4.118, 
DC 7805.  Diagnostic Code 7805 directs that scars in this 
category be rated based upon limitation of function of the 
affected part.  Id.  Diagnostic Code 7804 is also applicable.  
That diagnostic code provides for a single maximum 10 percent 
rating where superficial scars are painful on examination.  
38 C.F.R. § 4.118, DC 7804.  A note associated with this 
diagnostic code specifies that superficial scars are not 
those associated with underlying soft tissue damage.

In addressing the applicability of other diagnostic codes 
pertaining to scars, the Board finds that Diagnostic Code 
7800 is not applicable, as the Veteran's scar does not affect 
her head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  
Similarly, DCs 7801 and 7802 are not applicable, as the 
Veteran's scar does not exceed an area of 6 square inches.  
Although her scar does not affect the head, face, or neck, 
and does not cause limitation of motion, because DC 7802 does 
not provide for a compensable rating unless the scar covers 
an area of 144 square inches or greater, DC 7802 cannot serve 
as a basis for an increased rating.  38 C.F.R. § 4.118, DCs 
7801, 7802.  Finally, DC 7803 is not applicable as the 
Veteran's scar was determined to be stable on VA examination 
in March 2008.

The Veteran has not received clinical treatment for her scar 
since her separation from service in November 2005.  However, 
in statements submitted in support of her claim, the Veteran 
indicated that her scar has continued to bother her since her 
separation from service.  She experiences severe abdominal 
pain she attributes to the scar on a daily basis.  Namely, 
she experiences pain with bowel movements, and with 
menstruation.

On VA examination in March 2008, the examiner reviewed the 
claims file for the pertinent medical and other history.  The 
Veteran told the VA examiner that she has pain at the 
incisional scar on a daily basis.  The Veteran stated that 
she has pain with bowel movements that lasts for about a 
minute.  The Veteran stated that her pain increases to an 8 
on a scale of 1 to 10 during her menstrual cycle.  During her 
menstrual cycle, the Veteran's pain lasts five days.  The 
Veteran stated that Motrin and a heating pad help some with 
the pain.  Upon examination, the size of the scar was 
determined to be 10 centimeters.  The scar was located at the 
midline above the pubic bone.  The scar was linear, flat, 
slightly raised, hypopigmented, and atrophic in texture.  The 
scar was not indurated or ulcerated.  The scar was not tender 
upon palpation.  The scar was superficial, not adhering to 
underlying tissue and not causing underlying tissue damage.  
The scar did not result in disfigurement of the head, face, 
or neck.  The scar blended in with the surrounding skin.  No 
limitation of motion or loss of function of the abdomen was 
noted as a result of the scar.  X-rays of the pelvic were 
negative.

Because on VA examination the scar was not observed to result 
in limitation of motion or loss of function, the Board finds 
that the Veteran is not entitled to a compensable or 
increased rating based upon the diagnostic criteria of DC 
7805.  38 C.F.R. § 4.118, DC 7805. 

However, the  Board concludes that the Veteran is entitled to 
an increased rating of 10 percent, but no higher, under DC 
7804.  The March 2008 VA examiner determined that the Veteran 
had daily pain associated with her scar.  Thus, giving the 
Veteran the benefit of the doubt, the Board finds that she is 
entitled to a separate 10 percent rating for pain associated 
with her scar.  A higher evaluation than the currently 
assigned 10 percent is not available under DC 7804.  38 
C.F.R. § 4.118.  Thus, the Veteran is not entitled to a 
higher rating under DC 7804 because the Veteran is already 
receiving the maximum rating of 10 percent under this 
diagnostic code.

The Board has considered whether the record raises the matter 
of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
(2008).  In exceptional cases where schedular evaluations are 
found to be inadequate, consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service- connected 
disability or disabilities may be made.  The governing norm 
in an exceptional case is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards. 38 C.F.R 
§ 3.321(b)(1).

In this case, the Schedule is not inadequate.  The Schedule 
provides for higher ratings for Veteran's scar, but findings 
supporting a rating higher than 10 percent have not been 
documented.  In addition, it has not been shown that the 
service-connected disability has required frequent periods of 
hospitalization or has produced marked interference with the 
Veteran's capacity for employment.  For these reasons, the 
Board finds that referral for consideration of the assignment 
of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
January 19, 2008, when service connection became effective, 
the Veteran's scar has warranted a 10 percent rating but no 
more.  The benefit of the doubt has been given to the Veteran 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


An initial compensable disability rating for the right 
trochanteric bursitis is denied.

A 10 percent rating, but not greater, for pain associated 
with the scar is granted, subject to the statutes and 
regulations governing the payment of monetary benefits.



____________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


